

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.


Stock Option Agreement
Amended and Restated 2013 Stock Incentive Plan


This Stock Option Agreement (this "Agreement") is made between Endurance
International Group Holdings, Inc., a Delaware corporation (the "Company"), and
the Participant.


NOTICE OF GRANT
Participant Information
Participant:
Jeffrey H. Fox
Participant Address:
The Participant's address as set forth on the personnel
records of the Company



II.
Grant Information

Grant Date:
August 22, 2017
Number of Shares:
612,419
Exercise Price Per Share:
$7.75
Vesting Commencement Date:
August 22, 2017
Type of Option:
Incentive Stock Option



III.
Vesting Table

Vesting Date
Shares that Vest
First anniversary of Vesting Commencement Date
33.333%
Monthly for two years following first anniversary of
Vesting Commencement Date
2.7778%



IV.
    Expiration Date

5:00 pm Eastern time on Date:
August 22, 2017



This Agreement includes this Notice of Grant and the following Exhibits, which
are expressly incorporated by reference in their entirety herein:


Exhibit A - General Terms and Conditions
Exhibit B - Amended and Restated 2013 Stock Incentive Plan


IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC.
PARTICIPANT


 
 
/s/ David C. Bryson
/s/ Jeffrey H. Fox


Name: David C. Bryson
Name: Jeffrey H. Fox


Title: Chief Legal Officer
 






--------------------------------------------------------------------------------









Stock Option Agreement
Amended and Restated 2013 Stock Incentive Plan


EXHIBIT A


GENERAL TERMS AND CONDITIONS


For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:


1.    Grant of Option. This Agreement evidences the grant by the Company, on the
grant date (the "Grant Date") set forth in the Notice of Grant that forms part
of this Agreement (the "Notice of Grant"), to the Participant of an option to
purchase, in whole or in part, on the terms provided herein and in the Company's
Amended and Restated 2013 Stock Incentive Plan (the "Plan"), the number of
shares set forth in the Notice of Grant (the "Shares") of common stock, $0.0001
par value per share, of the Company ("Common Stock") at the exercise price per
Share set forth in the Notice of Grant (the "Exercise Price"). Unless earlier
terminated, this option shall expire at the time set forth in the Notice of
Grant (the "Final Exercise Date").


It is intended that the option evidenced by this Agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the "Code") solely to the
extent set forth in the Notice of Grant. To the extent not designated as an
incentive stock option, or to the extent that the option does not qualify as an
incentive stock option, the option shall be a nonstatutory stock option. Except
as otherwise indicated by the context, the term "Participant", as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.


2.
Vesting Schedule.



This option will become exercisable ("vest") in accordance with the Vesting
Table set forth in the Notice of Grant.


The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.


Notwithstanding the foregoing, if, within the period beginning on the date that
is nine months prior to the date on which a Change in Control is consummated
(provided that negotiations relating to the Change in Control are ongoing at the
time the Participant ceases to be an Eligible Participant (as defined below))
and ending on the second anniversary of the date on which the Change in Control
is consummated, the Participant ceases to be an Eligible Participant





--------------------------------------------------------------------------------




as a result of a termination of service by the Company without Cause or by the
Participant for Good Reason, then the remaining unvested portion of the option
shall vest and become fully exercisable as of the later of (i) the consummation
of the Change in Control and (ii) the date of termination. For purposes of the
preceding sentence, it is understood that if the date of termination occurs
before the consummation of the Change in Control, this option shall remain
outstanding but shall not continue to vest in accordance with the Vesting Table
set forth in the Notice of Grant until such time as the Change in Control occurs
and any unvested portion of this option shall expire upon the date that is nine
months after employment ends if the Change in Control has not then occurred.
Each of the terms "Change in Control", "Cause" and "Good Reason" shall have the
meaning set forth in the Participant's employment agreement with the Company
dated August 11, 2017. In addition, in the event the acquiring or succeeding
corporation in a Change in Control does not agree to assume this option as of
immediately prior to the Change in Control, or substitute a substantially
equivalent option for this option, then the remaining unvested portion of this
option shall vest and become fully exercisable immediately prior to the
consummation of the Change in Control.


3.
Exercise of Option.

(a)    Form of Exercise. Each election to exercise this option shall be
accompanied by a notice of exercise in the form designated by the Company or its
designee, or by such other notification, including electronic notification, as
may be permitted by the Company or its designee and in all cases accompanied by
payment in full in the manner provided in the Plan. The Participant may purchase
less than the number of Shares covered hereby, provided that no partial exercise
of this option may be for any fractional share.


(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he exercises this option, is, and has been at all times
since the Grant Date, an employee of the Company or any other entity (a
"Participating Entity") the service providers of which are eligible to receive
an award under the Plan (an "Eligible Participant"). If the Participant provides
services to a Participating Entity, any references in this Agreement to service
with the Company shall instead be deemed to refer to service with such
Participating Entity.


(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d), (e) and (f) below or expressly set forth in another agreement
between the Participant and the Company, the right to exercise this option shall
terminate ninety (90) days after such cessation, provided that (i) with respect
to any portion of this option that vests upon a Change in Control as a result of
the Participant's ceasing to be an Eligible Participant during the nine-month
period that precedes a Change in Control in accordance with Section 2 hereof,
the right to exercise such portion of this option shall terminate ninety (90)
days after the date of such Change in Control, (ii) in no event shall this
option be exercisable after the Final Exercise Date, and (iii) this option shall
be exercisable only to the extent that the Participant was entitled to exercise
this option on the date of such cessation or Change in Control, as applicable.
Notwithstanding the foregoing, if the Participant, prior to the Final Exercise
Date, violates the non-competition or confidentiality





--------------------------------------------------------------------------------




provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company, the right
to exercise this option shall terminate immediately upon such violation.


(d)    Exercise Period Upon Disability. If the Participant ceases to be an
Eligible Participant by reason of becoming disabled (within the meaning of
Section 22(e)(3) of the Code) prior to the Final Exercise Date and the Company
has not terminated such relationship for Cause, then, subject to the last
sentence of Section 3(c) hereof and except as expressly set forth in another
agreement between the Participant and the Company, this option shall be
exercisable, within the period of three years following such cessation (but in
no event after the Final Exercise Date), by the Participant, provided that this
option shall be exercisable only to the extent that this option was exercisable
by the Participant on the date of such cessation.
(e)    Exercise Period Upon Death. If the Participant ceases to be an Eligible
Participant by reason of his death prior to the Final Exercise Date and the
Company has not terminated such relationship for Cause, or the Participant dies
within the ninety (90)-day period following cessation of service with the
Company other than for Cause, then, except as expressly set forth in another
agreement between the Participant and the Company, this option shall be
exercisable, within the period of three years following the date of death of the
Participant (but in no event after the Final Exercise Date), by the
Participant's authorized transferee, provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his death.


(f)    Termination for Cause. If, prior to the Final Exercise Date, the
Participant's service is terminated by the Company for Cause, then, except as
expressly set forth in another agreement between the Participant and the
Company, the right to exercise this option shall terminate immediately upon the
effective date of such termination of service.


4.
Tax Matters.



(a)    Withholding. No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.
(b)    Disqualifying Disposition. If this option is designated as an incentive
stock option on the Notice of Grant and otherwise satisfies the requirements to
be treated as an incentive stock option under the Code and the Participant
disposes of Shares acquired upon exercise of this option within two years from
the Grant Date or one year after such Shares were acquired pursuant to exercise
of this option, the Participant shall notify the Company in writing of such
disposition.


5.    Transfer Restrictions. This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option





--------------------------------------------------------------------------------




shall be exercisable only by the Participant. The terms of this Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
the Participant.


6.
Miscellaneous.



(a)    No Rights to Service. The Participant acknowledges and agrees that the
grant of the this option and its vesting pursuant to Section 2 do not constitute
an express or implied promise of continued service with the Company for the
vesting period of the option, or for any period.
(b)    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement. In the event of a
conflict between the terms and provisions of the Plan and the terms and
provisions of this Agreement, the Plan terms and provisions shall prevail.


(c)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware, without
regard to any applicable conflict of law principles.





--------------------------------------------------------------------------------






EXHIBIT B


AMENDED AND RESTATED 2013 STOCK INCENTIVE PLAN



